Church of Jesus Christ of Latter-Day Sts., Servant v Kelly (2019 NY Slip Op 05635)





Church of Jesus Christ of Latter-Day Sts., Servant v Kelly


2019 NY Slip Op 05635


Decided on July 11, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 11, 2019

Friedman, J.P., Richter, Tom, Oing, Moulton, JJ.


301088/17 9868 100946/17 9867

[*1]The Church of Jesus Christ of Latter-Day Saints, Servant, etc., Plaintiff-Appellant,
vMichael P. Kelly, et al., Defendants-Respondents.
The Church of Jesus Christ of Latter-Day Saints, etc., Plaintiff-Appellant,
vChristopher J. Baum & Thomas Bailey, et al., Defendants-Respondents.


Xiu Jian Sun, appellant pro se.

Order, Supreme Court, Bronx County (Donna Mills, J.), entered on or about May 1, 2018, which granted defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
Order, Supreme Court, New York County (Gerald Lebovits, J.), entered April 30, 2018, which sua sponte dismissed the complaint, unanimously affirmed, without costs.
Construing the pleadings liberally, accepting all the facts alleged in the complaints to be true and according plaintiff the benefit of every possible favorable inference (see generally Leon v Martinez , 84 NY2d 83, 87-88 [1994]), there are simply no causes
of action against defendants that are discernible from the complaints.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 11, 2019
CLERK